Citation Nr: 0007233	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-37 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred on January 6, 
1995 at a private medical facility.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to April 
1965.

This matter comes to the Board of Veterans Appeals (Board) 
from a determination by the Department of Veterans Affairs 
Medical Center (VAMC) Medical Administrative Service (MAS) in 
Bay Pines, Florida (the agency of original jurisdiction or 
AOJ) that the veteran was not entitled to reimbursement for 
unauthorized private medical services received on January 6, 
1995, at Memorial Hospital (Memorial) in Jacksonville, 
Florida.  The AOJ determined that the treatment rendered was 
not for a service-connected disability.  

This claim was previously before the Board in August 1997, at 
which time it was remanded for additional evidentiary 
development and readjudication of the claim.  The action 
requested in that remand has been undertaken and the claim 
was readjudicated in April 1998, at which time it was again 
denied. 

Matters not related to this appeal

In December 1995 the veteran's representative raised the 
issue of whether clear and unmistakable error was involved in 
a February 1978 rating action of the Department of Veterans 
Affairs Regional Office in St. Petersburg, Florida (the RO).  
The veteran's representative contended that service 
connection should have been granted for a right leg 
disability.  Also raised were issues of entitlement to 
service connection for hypertension and entitlement to 
service connection for pes planus.  The Board notes that a 
claim of entitlement to service connection for hypertensive 
vascular disease had been denied in the February 1978 
decision, which was not appealed; therefore that decision 
became final and requires the submission of new and material 
evidence in order to reopen the claim.  

By rating action of August 1998, the RO determined that the 
February 1978 rating action was not clearly and unmistakably 
erroneous.  The RO also determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for hypertensive 
vascular disease.  Finally, the RO granted entitlement to 
service connection for pes planus, for which a 10 percent 
evaluation was assigned, effective from December 5, 1995.  In 
September 1998, the veteran filed a Notice of Disagreement as 
to all of the issues, and with respect to the grant of 
entitlement to service connection for pes planus, disagreed 
with both the evaluation and effective date which was 
assigned.  A Statement of the Case was issued in December 
1998.  Subsequent to the December 1998 issuance of the 
Statement of the Case, there was no substantive appeal filed.  

The relevant statute provides that the initiation of 
appellate review is completed by the filing of a timely 
substantive appeal, after the issuance of a SOC.  Appeals 
must be in writing and be filed with the activity which 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202.  
The law requires that the substantive appeal be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  In this case, an appeal was not 
perfected as to any of the claims addressed in the August 
1998 rating action and accordingly, none of those claims are 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses on January 
6, 1995, for treatment of hyperglycemia.

2.  At the time of the January 1995 treatment in question, 
service connection was in effect for venous thrombosis of the 
left leg with stasis ulcers and for residuals of left 
inguinal hernia repair.

3.  Payment or reimbursement of the costs of the private 
medical care provided on January 6, 1995 was not authorized 
prior to the receipt of that treatment.

4.  The private medical care provided on January 6, 1995 was 
not for or adjunct to a service connected disability.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on January 6, 1995, 
reimbursement for such expenses is not warranted.  
38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.54 (1999).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on January 6, 1995 have not been 
met and upon this basis, the veteran has not submitted a 
claim upon which relief may be granted.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

3.  The provisions of 38 U.S.C.A. § 1710 do not afford a 
basis under which VA is authorized to provide reimbursement 
for private medical treatment rendered on January 6, 1995.  
38 U.S.C.A. § 1710; Zimick v. West, 11 Vet. App. 45 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends VA should be responsible for payment of 
the private medical expenses which he incurred on January 6, 
1995.

Factual Background

In July 1995, the veteran filed a VA Form 10-583, Claim for 
Payment of Cost of Unauthorized Medical Services, for 
treatment received on January 6, 1995.  Also submitted was an 
itemized bill from Memorial in the amount of $1283.00.  At 
the time of the emergency room treatment, service connection 
was in effect for venous thrombosis of the left leg, for 
which a 40 percent evaluation was assigned and for residuals 
of left inguinal hernia repair, for which a noncompensable 
evaluation was in effect.

The record discloses that the veteran was taken to the 
emergency room of Memorial, a private medical facility, on 
January 6, 1995, with complaints of generalized weakness.  A 
chest x-ray report noted cardio-pericardial enlargement. An 
electrocardiogram (ECG) was abnormal; the ECG report noted 
atrial fibrillation with rapid ventricular response, left 
anterior fascicular block, and nonspecific T wave 
abnormality, probably digitalis effect.  The differential 
diagnoses were rule out pneumonia, rule out upper respiratory 
infection, and rule out electrolyte imbalance.  The 
diagnostic impression was hyperglycemia.  

On the evening of January 6, 1995, the veteran was 
transferred by private ambulance to a VA medical facility.  
The veteran was hospitalized at a VA facility from January 7, 
1995 to February 2, 1995.  The discharge summary reflected 
that the veteran was treated for chronic stasis ulcers, 
diabetes mellitus, peripheral vascular disease, 
arteriosclerotic heart disease, and chronic atrial 
fibrillation.

In July 1995, the MAS reviewed the claim and determined that 
the private medical treatment received on January 6, 1995 was 
not for a service-connected disability.  It was concluded 
that therefore the VA was unable to accept financial 
responsibility for the private medical costs.  The veteran 
was notified of the decision in correspondence from the MAS 
dated in July 1995.  In a Notice of Disagreement filed in 
August 1995, the veteran stated that on the evening of 
January 6, 1995, he had an ulcer attack and the VAMC in Lake 
City, Florida was called for assistance.  He stated that due 
to the nature of the emergency, he was instructed by VA 
personnel at the medical center to go immediately to 
University Hospital, but that the ambulance was advised that 
this facility was overbooked, so he was taken to Memorial 
instead.  He indicated that he was admitted to the emergency 
room there until he was stabilized and that about 3 hours 
after admission, authorization was received from the VAMC in 
Lake City, Florida to have him transferred there. 

In a December 1995 statement, after reviewing the record, the 
Chief Medical Officer at the AOJ wrote that the treatment 
provided was "very clearly for a nonservice-connected 
disability."

The case came before the Board in August 1997, at which time 
it was remanded for additional evidentiary development and 
readjudication of the claim.  

A Supplemental Statement of the Case was issued in April 
1998.  Therein, the MAS determined that since the veteran was 
not hospitalized but received only emergency room treatment 
on January 6, 1995, the provisions of 38 C.F.R. § 17.54 were 
not applicable.  The decision also indicated that the 
distance from Memorial Hospital to the VAMC in Lake City, 
Florida was approximately 76 miles and that the distance to 
the VAMC in Gainesville, Florida was 71 miles.  It was noted 
that VA policy and procedures did not include pre-
authorization of emergency room treatment, but it was noted 
that the veteran or someone on his/her behalf had 15 days to 
report emergency room treatment in order for VA to consider 
paying for such expenses.  The MAS determined that the 
veteran's emergency room treatment could not be approved for 
payment because the treatment received was not for or adjunct 
to a service connected disability.  

Analysis

In this case, there are several theories of entitlement which 
must be addressed: whether the services for which payment is 
sought were authorized by VA, and, if there was no such 
authorization, whether the veteran is eligible for payment or 
reimbursement for services not previously authorized under 
the provisions of 38 U.S.C.A. §§ 1710 or 1728.  See Hennessey 
v. Brown, 7 Vet. App. 143, 148 (1994).


I.  Prior Authorization and 38 U.S.C.A. § 1703

Initially, the Board must make a factual determination as to 
whether the VA gave prior authorization for the non-VA 
medical care under 38 U.S.C.A. § 1703(a) (West 1991) and 38 
C.F.R. § 17.54 (1999).

Pertinent Law and Regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility. 38 U.S.C. § 
1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 17.52 (1997) 
(formerly 38 C.F.R. § 17.50b).  The admission of a veteran to 
a non-VA hospital at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54 (1997) (formerly 38 C.F.R. § 
17.50d).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); 
see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to the VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (1999).


Analysis

Initially, the focus of the Board's review is the question of 
whether VA gave prior authorization for the private medical 
care that the veteran received on January 6, 1995.  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

The veteran contends, in essence, that the instruction given 
by VAMC staff on January 6, 1995 for the veteran to go to 
University Hospital should be considered prior authorization 
of the private emergency care he ultimately received at 
Memorial.  It is also argued, in essence, that VA was 
notified of the veteran's emergency room treatment at 
Memorial within 72 hours after the admission, and that 
therefore the requirements of 38 C.F.R. § 17.54 were 
satisfied.  

In a case with a fact pattern similar to that currently at 
hand, Smith (Thomas) v. Derwinski, 2 Vet. App. 378 (1992), 
the Court assumed that the appellant, Smith, was receiving 
medical care at a VA facility in accordance with 38 U.S.C.A. 
§ 1710(a)(1)(I), since he had no service-connected 
disabilities.  The Court noted, however, that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54 (1999) [formerly 
codified at 38 C.F.R. § 17.50d (1991)].  Smith had argued 
that his non-VA care was authorized because his VA treating 
physician had informed him that arrangements were made for 
him to be treated at non-VA medical facility.  The Court, in 
rejecting Smith's contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.

The circumstances in this case are similar to those in the 
Smith case.  Like Smith, the veteran was not treated at 
Memorial for a service-connected disability, although unlike 
Smith service connection was in effect for two disabilities 
at the time of the treatment in question.  Like Smith, VA was 
consulted upon the veteran's admission for private treatment 
at Memorial and it was recommended that he remain there until 
he could be transferred to a VAMC; however, unlike Smith, it 
has not been contended that VA specifically agreed to pay the 
medical bills incurred at Memorial prior to the transfer to a 
VAMC.  Similar to the Smith case, specific formalities which 
must be complied under 38 C.F.R. § 17.54, were not complied 
with, accordingly proper authorization from VA was not 
obtained.  While VA was consulted as to the veteran's 
condition within 72 hours of his admission at Memorial, no 
actual authorization for that private medical treatment was 
requested by the veteran or someone on his behalf or received 
by VA.

Moreover, O.G.C. Concl. Op. 1-95, at 8-9, in response to the 
question "Who has the authority to approve or authorize a 
request for private hospitalization at VA expense under 38 
U.S.C.A. § 1703(a), and what type of action(s) is necessary 
to constitute prior authorization under 38 C.F.R. § 17.54?", 
stated:

Section 1703 of Title 38, United States Code, expressly 
authorizes the Secretary to contract for non-VA hospital 
care, and the Secretary has delegated that authority to the 
Under Secretary for Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn delegated the authority to 
VA medical center and VA clinic Directors. VHA manual M-1, 
Part I, Chapter 21, paragraph 21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), its reasoning, quoted above, is 
persuasive and clearly applies in this matter.  In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on January 6, 1995, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.  Therefore, the Board concludes that even if 
"authorization" for the treatment at Memorial was received 
from a VAMC staff physician, that VA staff member was without 
authority to authorize payment for emergency medical 
treatment at Memorial.  Furthermore, as previously indicated, 
on the basis of the evidence of record, there is no 
suggestion that a decision to authorize the veteran's 
emergent medical care at Memorial was requested or received.

Finally, the Board notes that even if under the provisions of 
38 C.F.R. § 17.54, a qualifying telephone call was made, any 
authorization made would be of no consequence because the 
veteran would still not be entitled to reimbursement under 
38 U.S.C.A. § 1703.  Under 38 U.S.C.A. § 1703, VA may 
contract with non-VA facilities to provide medical services 
for which VA may assume financial responsibility in certain 
circumstances.  38 U.S.C. § 1703(a)(1)-(8).  However, in this 
case, there was no indication of any "contract" between 
Memorial and VA. Furthermore, the applicable statutory 
provision, 38 U.S.C.A. § 1703(a)(3) provides that contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a veteran 
receiving medical services in a VA facility.  38 C.F.R. 
§ 17.52(b)(3) (emphasis added).  However, to meet this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick, 11 Vet. App. at 51, 52.  In this case, the veteran 
was not receiving medical services in a VA facility prior to 
being admitted to Memorial.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on January 6, 
1995, was not obtained pursuant to 38 C.F.R. § 17.54 and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.  

II.  Eligibility for payment of private medical expenses 
incurred on January 6, 1995 under the provisions of 
38 U.S.C.A. § 1728.

Pertinent Law and Regulations

A "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541, quoting 38 U.S.C. § 1728(a) 
(emphasis added).  In any case where reimbursement would be 
in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services.  38 U.S.C.A. § 1728(b) (West 1991).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a) 
(West 1991); 38 C.F.R. § 17.120 (1999) (formerly 17.80).

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995); Hayes, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (1999).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130 (1999).

Analysis

The record reflects that on January 6, 1995, the veteran was 
admitted to the emergency room at Memorial due to complaints 
of a two day history of weakness.  Findings which included 
blood sugar of 306 and atrial fibrillation with rapid 
ventricular response were shown on EKG.  A diagnosis of 
Hyperglycemia was made.  

At the time of the emergency room treatment received on 
January 6, 1995, service connection was in effect for venous 
thrombosis of the left leg, for which a 40 percent evaluation 
was assigned and for residuals of left inguinal hernia 
repair, for which a noncompensable evaluation was in effect.

Having reviewed the evidence, the veteran in this case is not 
eligible for payment or reimbursement under 38 U.S.C. § 1728 
of medical expenses incurred on January 6, 1995, because he 
was not at that time treated for a service-connected 
disability nor does the evidence suggest that the condition 
which was treated, hyperglycemia, was associated with or was 
aggravating an adjudicated service-connected disability.  In 
fact, in December 1995, the Chief Medical Officer at the AOJ 
specifically found that the treatment private medical 
treatment provided on January 6, 1995 was "very clearly for 
a nonservice-connected disability."

The Board emphasizes that the statutory provisions 
authorizing VA to pay for care in non-VA facilities do not 
include provision for payment for non-VA care on the sole 
basis of emergency or unavailability of a VA facility.  See 
Zimick v. West, 11 Vet. App. at 49.  In summary, even though 
the Board does not dispute the emergent nature of the 
situation and even assuming that a VA facility was not 
feasibly available, the veteran was not treated for a 
service-connected disability on January 6, 1995.

In addition, the record does not show that the veteran: had a 
total disability permanent in nature resulting from a 
service-connected disability; was participating in a 
rehabilitation program under 38 U.S.C. Ch. 31; or that he 
received treatment in January 1995 for a service-connected 
disability or for a nonservice-connected disability 
associated with or aggravating an adjudicated service- 
connected disability.  As stated previously, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be met to establish entitlement to payment or reimbursement 
of the cost of unauthorized medical service and all of the 
criteria are not met in this case.  Consequently, as there is 
no legal basis upon which to allow the claim, it therefore 
must be denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Eligibility for payment of private medical expenses 
incurred on January 6, 1995 under the provisions of 
38 U.S.C.A. § 1710

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1710(a)(2) the Secretary shall furnish 
hospital care and medical service which the Secretary 
determines to be needed to any veteran (A) who has a 
compensable service-connected disability rated less than 50 
percent, (B) whose discharge or release from active military 
service was for a compensable disability that was incurred or 
aggravated in line of duty, (C) who is in receipt of 
disability compensation, (D) who is a former prisoner of war, 
(E) who is a veteran of the Mexican Border Period or of World 
War I, (F) who was exposed to a toxic substance, radiation or 
environmental hazard, or (G) who is unable to defray the 
expenses of necessary care as determined under section 
1722(a) of this title.  38 U.S.C.A. § 1710(a).  


Analysis

Although the veteran may be eligible for medical care under 
38 U.S.C.A. § 1710 by virtue of the fact that he does have a 
compensable service-connected disability rated less than 50 
percent, that section does not contain any provision which 
would authorize the Secretary to provide reimbursement to a 
veteran for services rendered at a non-VA facility.  See 
Malone v. Gober, 10 Vet. App. 539, 534 (1997).  Pursuant to 
31 U.S.C. § 1341(a), "[a]n officer or employee of the United 
States Government ... may not ... make or authorize an 
expenditure or obligation exceeding an amount available in an 
appropriation or fund for the expenditure or obligation."  
Further, the U.S. Supreme Court has stated that "the payment 
of money from the [Federal] Treasury must be authorized by a 
statute."  (Citation omitted).  Simply put, Congress has not 
created a reimbursement remedy under 38 U.S.C.A. § 1710.  
Zimick v. West, 11 Vet. App. 45 (1998).  Accordingly, the 
provisions of 38 U.S.C.A. § 1710 do not provide a basis for 
authorization of payment of the private medical expenses 
incurred on January 6, 1995 by VA.

Conclusion

In conclusion, entitlement to payment of private medical 
expenses incurred on January 6, 1995 is denied because prior 
authorization for such treatment was not given, because the 
veteran does not meet legal criteria requisite for payment of 
unauthorized private medical expenses under the provisions of 
38 U.S.C.A. § 1728, and because there is no authorization for 
payment or reimbursement for such expenses provided under 
38 U.S.C.A. § 1710.

The Board is aware that this outcome seems to be somewhat 
harsh for this veteran. However, a reading of the law, 
regulations and court decisions leads to the conclusion that 
he is not entitled to payment or reimbursement for the 
private medical expenses incurred.  To some extent, it 
appears that the veteran is raising what amounts to a theory 
of relief couched in equity.  However, the Board is bound by 
the law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).


ORDER

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized private medical services incurred on 
January 6, 1995 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

